Citation Nr: 1634128	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-13 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to chemical exposure. 


REPRESENTATION

Appellant represented by:	Peter Amuso, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Counsel



INTRODUCTION

The Veteran had active service from December 1990 to June 1991, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs Regional Office (RO).  

In his March 2009 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for May 2011 and postposed at the Veteran's request until July 2011.  However, the Veteran cancelled the July 2011 Board hearing and requested a 6 month continuance so that he could obtain a medical opinion.  In November 2011, the Board denied the Veteran's request for a new Board hearing, but granted a 30 day extension to allow him to submit additional evidence.  The Veteran did not submit any new evidence within the allotted time.  This matter then came before the Board in February 2012, at which time it was remanded for additional development.  It has now returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran's prostate cancer was not manifest in service and is not shown to be related to service, including any chemical exposure therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer are not all met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Adequate notice was provided in the instant case in a letter mailed to the Veteran in March 2006.  

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  Post-service medical records have been obtained.  The Veteran has been provided a VA examination which is adequate.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.


Legal Criteria and Analysis

The Veteran seeks entitlement to service connection for prostate cancer on the basis that such is related to exposure to chemicals during active service.  Specifically, the Veteran contends that he was exposed to smoke from burning oil wells and a chemical plume from detonations at the Khamisiyah Ammunitions Storage Facility in March 1991.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service medical records are silent for any complaints, treatment, or diagnosis related to prostate cancer.  

In a December 2014 letter from the Department of Defense, which is duplicative of a letter received by the Veteran in 2000, it was noted that if the Veteran was with his unit on March 10, 1991, he may have been in an area where exposure to a very low level of nerve agents, sarin and cyclosarin, was possible via the plume of smoke that formed from demolition of Iraqi weapons at Khamisiyah.  

Private treatment records document that the Veteran was diagnosed with adenocarcinoma of the prostate in February 2005 and underwent a radical prostatectomy in April 2005.  January 2006 follow-up records show that he was doing well post treatment, but that he was having some problems with incontinence daily and still needed to wear two pads a day, but that it was steadily getting better.  Prostate specific antigen at that time was undetectable and he was scheduled for additional follow-up in 6 months.  

At an April 2015 VA examination, the examiner opined that the Veteran's prostate cancer was less likely than not related to his in-service claimed toxin exposure.  The examiner explained that he reviewed the Veteran's claims file and relevant medical literature, including materials discussing risk factors for prostate cancer, which discusses environmental carcinogens.  The examiner noted that exposure to burning oil wells and chemicals, including mustard gas, sarin nerve gas, and cyclosarin gas, are not mentioned by experts as risk factors for prostate cancer.  The examiner also explained that in reviewing additional medical materials and in discussing the claim with a senior medical specialist, there was no evidence discovered which led him to conclude that there was a medical link between the Veteran's prostate cancer and his claimed in-service toxin exposure.  Further, the examiner noted that the primary risk factor for prostate cancer is age, with studies showing a significant risk for men aged 55 to 59.

Although the Veteran may have been exposed to a very low level of the nerve agents, sarin and cyclosarin, there is no medical evidence that even suggests that exposure to these agents, or to any other chemical, environmental or medicinal entities during service, is any way related to the Veteran's subsequent development prostate cancer.  Further, although the Veteran may believe that such a relationship is present, as a layperson, with no demonstrated expertise concerning the etiology of prostate cancer.  It is well known that the relationship between cancers and exposures to environmental hazards and other substances is the subject of extensive research by scientists and medical professionals.  From this the Board concludes that such relationships are complex.  Under the facts of this case, with prostate cancer first manifesting many years after the time of the reported exposure, any relationship between the exposure and the cancer cannot be discerned by mere observation with one's senses.  For these reasons, the Board finds that the Veteran's opinion as to the cause of his prostate cancer is not competent evidence.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  


Finally, the provisions pertaining to undiagnosed illness manifested in a Gulf War Veteran do not apply to this claim, as the clear diagnosis of prostate cancer have been rendered and accepted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For these reasons, the Board finds that the preponderance of evidence is against granting service connection for prostate cancer.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include as due to chemical exposure, is denied. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


